no

 

FILED

AO 245B (CASD Rey. 1/19) Judgment in a Criminal Case

 

AUG 01 2019
UNITED STATES DISTRICT COURT
CLERK, U.S. DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

SOUTHERN DISTRICT OF CALIFORNIA
DEPUTY
UNITED STATES OF AMERICA JUDGMENT INAC ~~
Vv. (For Offenses Committed On or After November 1, 1987)

JOSE C. GOMEZ (1)

  

 

 

 

Case Number: 3:19-CR-02437-AJB

 

Paul Allen Barr FD
Defendant's Attorney
USM Number
Cc] _
THE DEFENDANT:

IX] pleaded guilty to counts) One of the Information

C1 was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Title and Section / Nature of Offense Count
8:1325 - Improper Entry By An Alien (Misdemeanor) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

[] The defendant has been found not guilty on count(s)

 

Li Count(s) is dismissed on the motion of the United States.

 

Assessment : $10.00 - Remitted

L] JVTA Assessment*: $

“Justice for Victims of Trafficking Act of 2015 » Pub. L. No. 114-22,

| Fine waived L) Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

July 29. 2019

Date of Impositiopfof Sentence

   

 

. ANTHONY J. BAYPAGLIA
ITED STATES DISTRICT JUDGE

 

 
%

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: JOSE C. GOMEZ (1) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-02437-AJB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Time served

Oi Sentence imposed pursuant to Title 8 USC Section 1326(b).
(1 The court makes the following recommendations to the Bureau of Prisons:

(] The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
Li at A.M. on

 

 

[J as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

CL! onor before

[] as notified by the United States Marshal.

[] as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as foliows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:19-CR-02437-AJB

 
